 

Exhibit 10.51

 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 12th day of January, 2018 (the “Effective Date”), by and among (i) Seven
Stars Cloud Group, Inc., a Nevada corporation (“Purchaser”), (ii) DBOT-I LLC, a
Delaware limited liability company (“Seller”), and (iii) Delaware Board of Trade
Holdings, Inc., a Delaware corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, on December 18, 2017, Purchaser, Seller, the Company and certain other
parties thereto entered into a Stock Purchase Agreement (the “Original SPA”),
pursuant to which Seller sold certain shares of common stock, par value $0.001
per share, of the Company (the “Common Stock”) in exchange for certain shares of
Purchaser Common Stock (as defined below).

 

WHEREAS, the parties have determined that it is in their respective best
interests, and the best interests of the stockholders of Purchaser and the
Company, respectively, that Seller sell certain additional shares of Common
Stock to Purchaser in exchange for certain additional shares of Purchaser Common
Stock.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises,
representations and warranties contained herein, the parties hereto agree as
follows:

 

AGREEMENT:

 

1.       Purchase of Purchased Stock. Seller hereby sells, assigns and conveys
to Purchaser, and Purchaser hereby purchases from Seller, the Purchased Stock
owned beneficially and of record by Seller. The Purchased Stock is hereby
transferred to Purchaser free and clear of all mortgages, liens, pledges,
charges, security interests, encumbrances, rights of third parties or other
interests of any kind or character, other than as set forth in the Stockholders’
Agreement (as defined in the Original SPA) (collectively, “Liens”).

 

2.       Purchase Price; Closing: Deliveries.

 

(a)       Purchase Price; Payment. In consideration of Seller’s sale of
Purchased Stock to Purchaser, Purchaser shall issue to Seller its shares of
capital stock (“Purchaser Common Stock”) set forth opposite Seller’s name on
Schedule B attached hereto (the “Purchase Price”), payable upon the Closing. The
calculation of the Purchase Price is the same as that of the share calculation
in the Original SPA: equal to the number of shares of the Company’s Common Stock
issued and outstanding multiplied by the quotient of $1.92 divided by the price
per share of the Purchaser’s common stock valued at $3.00 per share.

 

(b)       Fair Consideration. Each of the parties acknowledges and agrees that
the consideration provided for in Section 2(a) represents fair consideration and
reasonable equivalent value for the sale and transfer of the Purchased Stock and
the transactions, covenants and agreements set forth in this Agreement, which
consideration was agreed upon as the result of arms-length good faith
negotiations between the parties and their respective representatives.

 

 

 

 

3.       Closing. The closing of the Transactions (the “Closing”) shall occur on
the same closing date as defined in the Original SPA.

 

4.       Deliveries by Seller. At the Closing, Seller shall deliver (or cause to
be delivered) to Purchaser or the Company (as applicable) an assignment separate
from certificate for Seller’s shares of the Purchased Stock, duly executed by
Seller.

 

5.       Deliveries by Purchaser. At the Closing, Purchaser shall deliver (or
cause to be delivered) to Seller the Purchase Price, payable as provided in
Section 2(a), along with certificates evidencing the same.

 

6.       Reserved.

 

7.       Company Actions. The Company waives any and all rights of first
refusal, whether granted by statute or otherwise, which may serve to impede,
delay or prohibit the Transactions (including, without limitation, as set forth
in the Stockholders’ Agreement).

 

8.       Representations and Warranties.

 

(a)       Seller represents and warrants to Purchaser as of the Closing that:

 

(i)       Seller is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization and has all
requisite power and authority to own its properties and assets and to conduct
its business as it is now conducted.

 

(ii)       Seller owns of record and beneficially, and is transferring and
delivering to Purchaser, good and marketable title to the Purchased Stock, free
and clear of any and all Liens.

 

(iii)     Seller has the legal capacity and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution and delivery
of this Agreement by Seller and the consummation by Seller of the Transactions
have been duly authorized by Seller. This Agreement and all other agreements,
documents and instruments executed by Seller in connection with the Transactions
have been duly executed and delivered by Seller and constitute Seller’s legal,
valid and binding obligation, as applicable, enforceable against Seller in
accordance with their respective terms and conditions.

 

(iv)     No commission or remuneration was paid to any person in connection with
the offer or sale of Seller’s portion of the Purchased Stock.

 

(b)       Purchaser represents and warrants to Seller and the Company as of the
Closing that:

 

(i)       Purchaser is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization and has all
requisite power and authority to own its properties and assets and to conduct
its business as it is now conducted.

 

 2 

 

 

(ii)      Purchaser has the legal capacity and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution and delivery
of this Agreement by Purchaser and the consummation by Purchaser of the
Transactions have been duly authorized by Purchaser. This Agreement and all
other agreements, documents and instruments executed by Purchaser in connection
with the Transactions have been duly executed and delivered by Purchaser and
constitute Purchaser’s legal, valid and binding obligation, as applicable,
enforceable against Purchaser in accordance with their respective terms and
conditions.

 

(iii)     Purchaser is purchasing the Purchased Stock for Purchaser’s own
account and not with a view to, or intention of, the distribution or resale
thereof to anyone else.

 

(iv)     Purchaser is able to bear the economic risk of the investment in the
Purchased Stock to be acquired hereunder for an indefinite period of time, and
Purchaser understands that the Purchased Stock has not been registered under the
Securities Act of 1933, as amended (the “1933 Act”) or any other state
securities laws.

 

(v)      Purchaser is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the 1933 Act;

 

(vi)     Purchaser agrees that the Purchased Stock purchased hereunder will not
be sold or transferred without: (i) registration under the 1933 Act or any
exemption available thereunder, (ii) registration under any applicable state
securities law or any exemption available thereunder, and (iii) full compliance
with all transfer restrictions set forth in the Stockholders’ Agreement;

 

(vii)    Purchaser has had an opportunity to ask questions and receive answers
concerning the Purchased Stock to be acquired by Purchaser hereunder and has had
access to such other information concerning the Company as Purchaser has
requested. Purchaser is an experienced and sophisticated investor and has such
knowledge and experience in financial and business matters as are necessary to
evaluate the merits and risks of an investment in the Purchased Stock to be
acquired hereunder. Purchaser acknowledges and understands that an investment in
the Purchased Stock involves substantial risks and Purchaser is able to bear the
economic risks of an investment in the Purchased Stock pursuant to the terms
hereof, including the complete loss of Purchaser’s investment in such Purchased
Stock.

 

(viii)   Purchaser understands that the Purchased Stock will be subject to the
terms and conditions of the Stockholders’ Agreement and the Voting Agreements
(as defined in the Original SPA); and

 

(ix)      No commission or remuneration was paid to any person in connection
with the offer or sale of the Purchased Stock.

 

 3 

 

 

(x)       Purchaser has filed all reports, schedules, forms, registrations,
statements and certifications, together with any amendments required to be made
with respect thereto, that were required to be filed since January 1, 2016 with
the Securities and Exchange Commission (the “SEC”) (together with the exhibits
and other information incorporated therein, the “Purchaser SEC Reports”). No
such Purchaser SEC Reports or communications, at the time filed, furnished or
communicated (and in the case of registration statements and proxy statements,
on the dates of effectiveness and the dates of relevant meetings, respectively)
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading, except that information in the Purchaser SEC Reports as of a later
date (but before the date of this Agreement) shall be deemed to modify
information in the Purchaser SEC Reports as of an earlier date. As of their
respective dates of filing with the SEC (or, if amended or superseded by a
filing prior to the date hereof, as of the date of such filing), all Purchaser
SEC Reports complied as to form in all material respects with the regulations of
the SEC with respect thereto.

 

(xi)      Each of the consolidated financial statements of Purchaser and its
subsidiaries included (or incorporated by reference) in the Purchaser SEC
Reports (including the related notes, where applicable) (i) have been prepared
from, and are in accordance with, the books and records of Purchaser and its
consolidated subsidiaries in all material respects, (ii) fairly present in all
material respects the consolidated results of operations, cash flows, changes in
shareholders’ equity and consolidated financial position of Purchaser and its
consolidated subsidiaries for the respective fiscal periods or as of the
respective dates therein set forth (subject in each case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), (iii)
complied as to form, as of their respective dates of filing with the SEC, in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto (except, in the case of
unaudited statements, as permitted by Form 10-Q of the SEC) and (iv) have been
prepared in accordance with GAAP consistently applied during the periods
involved, except, in each case, as indicated in such statements or in the notes
thereto. The books and records of Purchaser and its subsidiaries have been, and
are being, maintained in all material respects in accordance with GAAP and any
other applicable legal and accounting requirements.

 

(xii)     The shares of Purchaser Common Stock being issued to Seller have been
duly authorized for, issuance and are validly issued, fully paid and
non-assessable and were not issued in violation of any purchase or call option,
right of first refusal, subscription right, preemptive right or any similar
right.

 

(c)       Reserved.

 

(d)       Survival of Representations and Warranties. The representations and
warranties of each of Purchaser and Seller set forth in this Section shall
survive the Closing. The representations and warranties of the Company shall not
survive the Closing.

 

9.       Indemnification.

 

(a)       Seller shall indemnify and hold harmless Purchaser and the Company for
any damages or losses sustained or incurred by Purchaser or the Company related
to or arising out of (i) any breach of a representation or warranty made by
Seller herein, or (ii) any breach or non-fulfillment of any covenant of Seller
set forth herein.

 

 4 

 

 

(b)       Purchaser shall indemnify and hold harmless Seller and the Company for
any damages or losses sustained or incurred by Seller or the Company related to
or arising out of (i) any breach of a representation or warranty made by
Purchaser herein, or (ii) any breach or non-fulfillment of any covenant of
Purchaser set forth herein.

 

10.     Release.

 

(a)       As of the Closing, Seller, for Seller and for Seller’s personal
representatives, successors and assigns (the “Seller Releasing Parties”), hereby
remises, releases and forever discharges the Company, its officers,
stockholders, directors, employees, attorneys and advisors (whether acting in
their individual capacities or on behalf of the Company), the subsidiaries and
affiliates of the Company (whether past, present, or future), their respective
officers, shareholders, directors (whether acting in their individual capacities
or on behalf of such subsidiary or affiliate) and employees, and each of them,
and their respective personal representatives, successors and assigns (the
“Seller Released Parties”) from all claims, demands, actions, causes of action,
suits in law or in equity, liabilities, costs, damages, and expenses, of
whatever kind or nature, from the beginning of the world to the Closing Date,
whether known or unknown, which Seller now owns or holds or at any time
previously owned or held or had, including, without limitation, any claims,
demands, causes of action and suits in law or equity arising out of or in any
way connected with (i) the ownership by Seller of Seller’s portion of the
Purchased Stock, (ii) any services performed by Seller for or on behalf of the
Company, (iii) any obligations undertaken, suffered, or incurred by Seller for
or on behalf of the Company, and (iv) any other matters in connection with the
Company or the Transactions. This release constitutes a full and final release
and extends to all claims of every nature and kind, whether known or unknown,
suspected or unsuspected, including but not limited to, claims for injunctive
relief, attorneys’ fees, and any liability, whether predicated upon statute,
employment discrimination of any kind, contract, tort or any other basis.

 

(b)       For clarity, the Seller Releasing Parties do not release any actions
or claims arising out of (i) any obligations or warranties made by Purchaser
contained in this Agreement or (ii) fraud suffered by any Seller Released Party.

 

11.     Reserved.

 

12.     Reserved.

 

13.     Lockup Period. In exchange for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller agrees that, during the
period beginning on the Effective Date and ending on the first anniversary
thereof of the Original SPA, Seller will not (and will cause any spouse,
domestic partner, lineal descendant, parent, stepparent, sibling, stepsibling,
uncle, aunt, niece, nephew, first cousin, or any other person with whom the
undersigned has a relationship by blood, marriage or adoption not to), without
the prior written consent of Purchaser, directly or indirectly, (i) sell, offer
to sell, contract to sell or lend, pledge, hypothecate or grant any security
interest in, or in any other way transfer or dispose of, any Purchaser Common
Stock whether now owned or hereafter acquired by Seller (collectively, the
“Lock-Up Securities”), (ii) make any demand for, or exercise any right with
respect to the registration of any of the Lock-Up Securities, or the filing of
any registration statement, prospectus or prospectus supplement, (iii) enter
into any swap, hedge or any other agreement or any transaction that transfers,
in whole or in part, the economic consequence of ownership of the Lock-Up
Securities or (iv) publicly announce the intention to do any of the foregoing.

 

 5 

 

 

14.     No Assumption of Company Debts and Liabilities. Purchaser and the
Company agree that Purchaser shall not be liable for any of Company’s debts,
loans or liabilities by virtue of the Transactions, including but not limited to
Company’s $3 million dollar loan with New Castle County, Delaware.

 

15.     Miscellaneous.

 

(a)       Entire Agreement; Amendment. This Agreement constitutes the entire
understanding among the parties hereto concerning the subject matter contained
herein and supersedes any prior oral or written understandings or communications
among the parties hereto regarding the subject matter of this Agreement. This
Agreement shall be amended only by a written instrument executed by the parties
hereto.

 

(b)       Headings. The headings of the Sections of this Agreement are included
solely for convenient reference only and shall not be deemed to affect the
construction or interpretation of this Agreement.

 

(c)       Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the internal laws of the State of Delaware, without
regard to the principles of conflicts of laws thereunder.

 

(d)       Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(e)       Further Assurances. At any time and from time to time after the date
hereof, Seller shall, upon the request of Purchaser, and Purchaser shall, upon
the request of Seller, promptly execute, acknowledge and deliver such further
instruments and other documents, and perform or cause to be performed such
further acts, as may be reasonably required to evidence or effectuate the sale,
conveyance, transfer and delivery hereunder of the Purchased Stock and the
Purchaser Common Stock and the performance by the parties of any of their other
respective obligations under this Agreement and to carry out the purposes and
intent of this Agreement.

 

(f)        Acknowledgment of Limited Representation. Saul Ewing Arnstein & Lehr
LLP has acted as counsel to the Company in connection with this Transaction, and
has not provided legal advice to Purchaser or any individual stockholder of the
Company, including Seller. Purchaser and Seller acknowledges that it or he has
read and understood all the provisions of this Agreement, has been advised by
the Company to retain counsel, and has been advised by counsel as necessary or
appropriate, as determined by Purchaser or Seller.

 

[The Remainder of this Page Intentionally Left Blank]

 

 6 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

PURCHASER:

 

SEVEN STARS CLOUD GROUP, INC.         By: /s/ Robert Benya   Name: Robert Benya
  Office: President and Chief Revenue Officer  

 

COMPANY:         DELAWARE BOARD OF TRADE HOLDINGS, INC.         By: /s/ John F.
Wallace   Name: John F. Wallace   Office: Chairman  

 

SELLER:         DBOT-I LLC         By: /s/ John Hynansky   Name: John Hynansky  
Office: Manager  

 

[Signature Page to Stock Purchase Agreement]

 

 

 

  

Schedule A

 

Shares of Purchased Stock to be Sold by Seller

 

Seller   Number of Shares       DBOT-I LLC   500,000

 

 

 

  

Schedule B

 

Shares of Purchaser Common Stock to be Sold to Seller

 

Stockholder   Purchaser Shares Sold to Seller       DBOT-I LLC   320,000

 

 

